Citation Nr: 0033207	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-06 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
January 1970.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted the 
veteran's claim seeking entitlement to an increased 
evaluation for his service-connected PTSD, then rated as 10 
percent disabling.  An increased evaluation of 30 percent was 
assigned.  The veteran submitted a notice of disagreement 
with that rating decision in October 1998.  In December 1998, 
he was provided with a statement of the case.  His 
substantive appeal was received in March 1999.

We note that the veteran requested a hearing on appeal before 
the Board, which was scheduled for July 31, 2000.  
Notification of the scheduled hearing was sent to the veteran 
in a letter dated June 7, 2000.  The record indicates that 
the veteran subsequently requested the cancellation of the 
scheduled hearing.


REMAND

Service connection for PTSD is in effect, as it was granted 
by a January 1985 decision which assigned a 10 percent 
disability evaluation.  The rating decision currently on 
appeal to the Board granted an increased evaluation of 30 
percent.

The grant of service connection is not an issue before the 
Board.  Nevertheless, the Board notes that the authenticity 
of the veteran's claimed stressors is certainly pertinent to 
the evaluation of the symptomatology which he claims to have 
resulted from stressors experienced in service.  In reviewing 
the veteran's available service personnel records (DD Form 
214 and DA Form 20), the Board notes that the veteran served 
in Vietnam from January 1969 to January 1970.  During that 
time, he served as an intelligence analyst, and he was 
assigned to the following units: HHC, 525th MI Group; HHC, 
519th MI Battalion; and Company A, 519th MI Battalion.

There is no indication in his service personnel records that 
the veteran was involved in any combat operations.  He did 
not receive any medals or commendations indicating combat, 
nor does his DA Form 20 reflect his participation in any 
campaigns.

The Board notes that, notwithstanding this apparent lack of 
any verified combat participation within his service 
personnel records, the veteran has given descriptions of 
stressors during his multiple VA psychiatric examinations, 
and in a March 1998 statement in support of his claim, in 
which he described having participating in assassinations of 
Viet Cong officers, going on night patrols, and laying 
ambushes for Viet Cong personnel.  He also claimed to have 
participated in some of these activities jointly with CIA 
agents.  Those stressors have subsequently been presented as 
the basis of the veteran's currently claimed symptomatology, 
and they have been accepted as authenticated stressors during 
his VA examinations.  The Board finds these stressors, 
without any verification within the claims file, are of 
suspect credibility, and, to the extent that they are cited 
as evidence in support of the veteran's claimed increased 
symptomatology, the Board feels it is necessary to attempt to 
verify the veteran's duties and participation in such 
activities during his service in Vietnam.

Accordingly, the Board believes that some effort should be 
made to determine what exactly is the basis of the veteran's 
currently diagnosed PTSD, as it is relevant to assessing the 
authenticity of his related symptomatology.  Therefore, the 
veteran's complete service personnel records should be 
obtained and reviewed to determine his precise duties while 
assigned in Vietnam.  The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) should also be contacted, 
and unit histories should be obtained for HHC, 525th MI 
Group; HHC, 519th MI Battalion; and Company A, 519th MI 
Battalion, during the veteran's period of assignment.  These 
records should be reviewed to determine the geographic 
location of the veteran's units, their mission, and the 
likelihood of the veteran's duties having been as he has 
described them.

In addition, the medical record is not adequate to evaluate 
the veteran's current level of symptomatology that results 
from his service-connected PTSD.  The medical record does not 
contain all treatment records of the veteran, nor has his 
most recent VA examination addressed the criteria to be 
considered in assigning an appropriate evaluation.

Finally, the Board recognizes that very recent changes in law 
may have an impact upon the RO's development efforts in this, 
and other pending cases.  The United States Congress has 
recently passed, and the President has signed into law, 
legislation which not only repealed the statutory requirement 
that a claim must be well grounded in order to permit VA to 
engage in evidentiary development, but also amended and 
clarified VA's duty to assist a claimant in such development.  
See the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
Veterans Benefits Administration has issued Fast Letter 00-87 
(Nov. 17, 2000), and Fast Letter 00-92 (Dec. 13, 2000), 
providing interim guidance for claims processing until such 
time as regulations implementing the new statute are in 
place.  The Board is confident that the RO will take those 
recent claims-adjudication enhancements into consideration in 
effectuating this Remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in 
order to contact the veteran and obtain the 
names and addresses of all medical care 
providers (VA and non-VA) who have treated 
the veteran for his service-connected PTSD.  
After securing the necessary releases, the RO 
should obtain any outstanding records.

2.  The RO should take the appropriate steps 
to secure copies of all of the veteran's VA 
treatment records, not already of record, and 
associate them with the claims folder.

3.  The RO should request from the National 
Personnel Records Center (NPRC) a complete 
copy of the veteran's service personnel 
records, to include his official military 
performance fiche (OMPF).  The records 
requested should specifically include any 
available performance evaluations, 
certificates of achievement, citations, 
commendations, awards, or any other documents 
reflecting military duties.  If for any 
reason, the Official Military Performance 
File (OMPF) is not available, the NPRC should 
specifically so indicate.  Any records 
obtained should be reviewed to ascertain 
whether the veteran was assigned to any 
duties involving covert operations against 
Viet Cong forces, as he has claimed.

4.  The RO should then review the file, to 
include any information obtained from the 
veteran's service personnel records (OMPF), 
to include his DD Form 214, DA Form 20, and 
other records obtained from the NPRC.  This 
information, and a summary of the veteran's 
claimed stressors, should be sent to the U.S. 
Armed Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia 22150.  The information should also 
be sent to the National Archives and Records 
Administration.  Each of those organizations 
should be asked to provide any information 
available concerning the organizational 
activities of HHC, 525th MI Group; HHC, 519th 
MI Battalion; and Company A, 519th MI 
Battalion, during the veteran's assignments 
at those units.  Each of these should also be 
requested to review available Staff Daily 
Journals, After Action Reports, and 
Operational Reports, for possible 
verification of the veteran's putative 
stressors.

5.  Following the above, the RO must make a 
specific determination, based upon the 
complete record, as to whether the veteran 
did experience any alleged stressor(s) and 
determine whether the evidence is sufficient 
to establish the occurrence of the 
stressor(s).  If, and only if, the RO 
determines that the record establishes 
existence of a stressor or stressors, then 
the RO should specify those stressors for the 
record.  It is noted that the only verified 
stressor to date is the veteran's presence 
within the theater of operations in the 
Republic of Vietnam from January 1969 to 
January 1970.

6.  The RO should then schedule the veteran 
for a VA psychiatric examination, for the 
purpose of assessing the degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD.  The 
physician conducting the psychiatric 
examination of the veteran should be informed 
that the purpose of the examination is to 
ascertain the current extent of the veteran's 
service-connected PTSD, to determine any 
other current neuropsychiatric diagnosis, if 
any.  The veteran's claims folder should be 
available to and be reviewed by the examiner 
prior to the examination of the veteran.  If 
appropriate, psychological testing should be 
conducted as indicated, and all clinical 
findings should be reported in detail.  The 
report of examination should provide detailed 
descriptions of all current psychiatric 
symptomatology, and should list all 
appropriate psychiatric diagnoses.  The 
examiner should also be requested to assign a 
numeric score on the Global Assessment of 
Functioning (GAF) scale, and to describe what 
the score means for the veteran in terms of 
his psychological, social, and occupational 
functioning.  In addition, the symptomatology 
directly attributable to PTSD should be fully 
discussed, and the presence of any other 
existing psychiatric or mental disorders 
should be evaluated.  To the extent possible, 
symptoms attributable to any psychiatric 
disorder not considered to be a manifestation 
of PTSD should be distinguished from those 
directly associated with PTSD.  The 
relationship of any other psychiatric 
disorder(s) revealed by examination, if any, 
to the veteran's PTSD, or to his other 
service-connected disorders, should be fully 
analyzed.  If those symptoms cannot be 
distinguished, it should be so noted.  
Finally, the examiner should indicate the 
current degree of disability due to the 
veteran's service-connected PTSD.   A 
complete rationale for any opinion expressed 
must be provided.

7.  With regard to all the instructions set 
forth above, the veteran is advised of his 
obligation to cooperate by providing the 
requested information to the extent possible, 
and by reporting for any scheduled 
examination(s).  The veteran is hereby 
informed that his failure to cooperate might 
result in adverse action with regard to his 
claim, pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

8.  Upon completion of the above, the RO 
should review the evidence and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, including if any 
requested examination opinions are not 
provided, appropriate corrective action 
should be taken.

9.  The RO should then again consider whether 
the 
veteran is entitled to an increased rating 
for his service-connected PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him and his 
representative with a supplemental statement 
of the case in accordance with 38 U.S.C.A. 
§ 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
ginal decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


